         MEMO
         Case     ENDORSED Document 21 Filed 01/15/21 Page 1 of 1
              1:18-cr-00554-ALC




                                                                  January 14, 2021

Via ECF
Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                                1/15/21
New York, NY 10007

       Re:    United States v. Leom Kolmnela,
              15 Cr. 685 (ALC)
              18 Cr. 554 (ALC)

Dear Judge Carter,

       I write to respectfully request a 7-day extension to file a reply to the Government’s
opposition to our motion for First Step Act Relief in Light of COVID-19 on behalf of Mr.
Kolmnela. The requested extension will permit the undersigned to consult with Mr. Kolmnela
which is difficult given the conditions precipitated by the pandemic at Moshannon CI and to
consult with immigration counsel on his behalf.

       The Government takes no position on this request.

       Thank you for your courtesy and consideration.

                                                           Respectfully submitted,

                                                           ________/s/________

                                                           James Kousouros, Esq.

c.c.   Samson Enzer                          The application is GRANTED.
       Assistant United States Attorney      So Ordered.
                                                                                     1/15/21
